Citation Nr: 1622532	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  06-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.  

2.  Entitlement to an increased rating in excess of 20 percent for low back disorder, diagnosed as chronic lumbosacral strain/sprain.  

3.  Entitlement to an increased rating in excess of 10 percent for cervical spine disorder, diagnosed as degenerative disc disease, cervical spine.  

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a June 2015 decision, the Board granted entitlement to service connection for left ear hearing loss and remanded the issue for entitlement to a compensable disability rating for bilateral hearing loss for adjudication.  The case has been returned to the Board for review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must remand the Veteran's case for compliance with the Board's June 2015 remand.  In part, the June 2015 remand directed the AOJ to request the Veteran's VA medical treatment records from December 2012 to the present.  Review of the record does not show that a request was made for the identified records and the claims folder does not otherwise contain VA medical treatment records pertaining to hearing loss dated from December 2012 to the present.  Generally, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand to the extent possible.  Id.

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In January 2016, the Veteran filed a claim for entitlement to a TDIU.  While the issue was adjudicated in a separate April 2016 rating decision, the issue of entitlement to a TDIU is considered part and parcel to the increased rating issue on appeal.  In light of Rice, the issue for entitlement to a TDIU is before the Board and listed on the title page of this decision.

An April 2016 rating decision, in pertinent part, denied the issues for entitlement to an increased rating in excess of 20 percent for low back disorder, diagnosed as chronic lumbosacral strain/sprain and entitlement to an increased rating in excess of 10 percent for cervical spine disorder, diagnosed as degenerative disc disease, cervical spine.  The Veteran filed a notice of disagreement in May 2016 concerning the aforementioned issues.  A SOC must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the April 2016 rating decision and notice of disagreement therewith received in May 2016, as to the issues for entitlement to an increased rating in excess of 20 percent for low back disorder, diagnosed as chronic lumbosacral strain/sprain and entitlement to an increased rating in excess of 10 percent for cervical spine disorder, diagnosed as degenerative disc disease, cervical spine.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

2.  Request updated VA medical treatment records pertaining to hearing loss from the Fayetteville VAMC from December 2012 to the present.  

3.  Readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  Provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




